                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 LAFAYETTE DIVISION


ERIC JOHNSON,                        )
                                     )
               Plaintiff,            )
                                     )
       v.                            )       CASE NO. 4:19-cv-37
                                     )
MENARD, INC.,                        )
                                     )
               Defendant.            )


                                   NOTICE OF REMOVAL


To:    The United States District Court
       Northern District of Indiana
       Lafayette Division
       230 North Fourth Street
       Lafayette, IN 47901

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Menard, Inc. (“Menard”), by

and through its undersigned counsel, files its Notice of Removal of this action from the

Tippecanoe Superior Court No. 1. In support thereof, Menard states as follows:

       1.      Plaintiff Eric Johnson (“Plaintiff”) commenced this action against Menard in the

Tippecanoe Superior Court No. 1, a state court, on March 26, 2019 by filing his “Complaint for

Damages and Jury Demand” (the “Complaint”). A true and correct copy of Plaintiff’s Summons

and Complaint are attached hereto as “Exhibit A”.

       3.      Menard is a corporation incorporated under the laws of Wisconsin having its

principal place of business in Wisconsin and was a Wisconsin corporation at the time Plaintiff’s

Complaint was filed.



                                            Page 1 of 3
        4.        Plaintiff alleges he was a citizen of Tippecanoe County, Indiana at the time of

filing the Complaint. Complaint ¶ 3.

        5.        Plaintiff alleges he sustained personal injuries when he tripped and fell on a metal

strip at the Menard facility in Lafayette, Indiana. Complaint ¶ 4.

        6.        Upon information and belief, the matter in controversy in this matter, at the time

of the commencement of this action and at the present time, exceeds the sum or value of

Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs.

        7.        Given the above facts, this action falls under the diversity jurisdiction of this

Court under 28 U.S.C. § 1332(a).

        8.        Menard has served this Notice of Removal within thirty (30) days of having been

served with, or otherwise receiving, copies of Plaintiff’s Summons and Complaint. See 28

U.S.C. § 1446(b).

        9.        The Tippecanoe Superior Court No. 1 is located within the United States District

Court for the Northern District of Indiana. Therefore, this Court is the proper Court for removal

of this action.

        10.       Upon filing this Notice of Removal, Menard will provide a written notification to

Plaintiff of such action and file a Notification of Removal with the Clerk of Courts for

Tippecanoe County, Indiana.

        WHEREFORE, Defendant Menard Inc. respectfully prays that this case will proceed

before this Court as an action properly removed.




                                                Page 2 of 3
                                                      Respectfully submitted,




                                                      /s/ Barry L. Loftus
                                                      Barry L. Loftus #20993-79
                                                      STUART & BRANIGIN LLP
                                                      300 Main Street, Suite 900
                                                      P.O. Box 1010
                                                      Lafayette, IN 47902-1010
                                                      Telephone: (765) 423-1561
                                                      Fax: (765) 742-8175
                                                      Email: bll@stuartlaw.com
                                                      Attorney for Defendant


                                CERTIFICATE OF SERVICE


        I hereby certify that on April 3, 2019, a copy of the foregoing pleading or paper was filed
electronically. Notice of this filing will be sent to the parties listed below through the Court's
Electronic Case Filing System. Parties may access this filing through the Court's system.

Raeanna Catherine Spahn



                                                      /s/ Barry L. Loftus
                                                      Barry L. Loftus




#1176061




                                             Page 3 of 3
